Per Curiam.
— This is an appeal from the judgment of the court granting motion for a new trial, on the ground of newly discovered evidence. It is objected that the court erred in allowing the respondents to amend their motion for a new trial after the same had been made. This question was decided against the contention of the appellants in Bailey v. Drake, 12 Wash. 99 (40 Pac. 631). It is also urged that, even if the amendment were properly allowed, no sufficient showing for a new trial was made, as the evidence offered was merely cumulative. We have uniformly held that the granting of a new trial was a matter so discretionary with the trial court that this court would not interfere unless it plainly appeared that such discretion was abused. We are not able to say that the court abused its discretion in the granting of this motion. State v. Stowe, 3 Wash. 206 (28 Pac. 331, 14 L. R A. 609). Neither are we *407prepared to say that the complaint did not state a canse of action.
The judgment is affirmed.